Duckworth, Justice.
There were no allegations in the petition entitling the plaintiff to general relief, and the law makes no provision for a judgment of the superior court to confirm an executor’s sale as described in the petition. Therefore the prayers of the petition for confirmation of the sale and for general relief may be disregarded, and the case stands as a suit at law seeking judgment for a stated sum of money. Under the Code, § 2-3005, the Court of Appeals, and not the Supreme Court, is given jurisdiction of these cases.

Transferred to the Oourt of Appeals.


All t]w Justices concur.

Randall Evans Jr., Jach D. Evcms, and James R. Evans, for plaintiff.
J. Q. West and Bussey & Fulcher, for defendants.